Citation Nr: 1511711	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  12-22 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel
INTRODUCTION

The Veteran served on active duty from October 1974 to April 1975 and October 1976 to April 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2015, the Veteran presented sworn testimony during a Travel Board hearing in Waco, Texas, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The Veteran's tinnitus had its onset during active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran's claim for service connection for tinnitus is granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

At his January 2015 Board hearing, the Veteran testified that he first experienced tinnitus in service.  This was corroborated by his reports to the March 2011 VA audiological examiner.  Despite this evidence, the March 2011 VA examiner concluded that the Veteran's tinnitus was not related to service as there were no documented complaints of tinnitus in the service treatment records. 

The Veteran is competent to offer a description of symptoms, such as ringing in his ears, that he experienced in service, and to describe a continuity of symptoms since service.  A layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom., Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Tinnitus is among the types of disabilities that lend themselves to lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2004).

The Veteran claimed that he first experienced ringing in his ears while working on the flight line in service.  Although this is not substantiated by the service treatment records, it is not contradicted either.  The Veteran explained at his January 2015 hearing that he did not complain about tinnitus or file a claim for service connection earlier because it did not interfere with his life until recently.  

The Board finds the Veteran's "excuse" to be a reasonable explanation for the lack of medical documentation of tinnitus since discharge or an earlier claim for service connection.  Moreover, there is no evidence of record to overtly contradict the Veteran's reports of tinnitus since service, such as a denial of such continuous symptoms or affirmation of a later date of onset.  Therefore, the Board finds that the Veteran has a current diagnosis of tinnitus; that he has reported a continuity of symptomatology since service; that there is no convincing evidence to contradict the Veteran's reports of tinnitus symptoms since service; and that the disability under consideration in this appeal is of the type that lends itself to lay observation.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran was afforded a VA audiological examination in March 2011.  The examiner concluded the Veteran's hearing loss was not related to his military service because his hearing acuity was within normal limits at separation.  The examiner cited audiograms from the Veteran's 1976 entrance and 1978 separation from active duty.  However, she did not address whether the 5 to 10 decibel shifts at 500Hz and 1000 Hz for the left ear constituted evidence of hearing loss, despite these values remaining in the normal range.  She also failed to address whether the finding of hearing loss at 6000Hz at the Veteran's 1976 entrance examination (described as pre-existing non-ratable hearing loss) supported a medical nexus between his hearing loss and his first period of active service less than two years earlier.  

The United States Court of Appeals for Veterans Claims (Court) has specifically held that a veteran's normal hearing at separation does not necessarily indicate that the Veteran experienced no in-service loss of hearing acuity.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In light of these deficiencies, the March 2011 VA audiological examiner's opinion is not adequate to decide the hearing loss claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the original March 2011 VA audiological examiner, if possible, for an addendum opinion.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination, including the entrance and separation audiograms from the Veteran's second period of service showing a decrease in hearing acuity at 500Hz and 1000Hz for the left ear from entrance to separation.  This must be noted in the examination report.

If the original March 2011 audiological examiner is unavailable, the Veteran's claims file should be provided to another appropriate examiner for review.  The Veteran may be recalled for examination if deemed necessary.

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed bilateral hearing loss was caused or aggravated by his military service, including in-service noise exposure.  S/he should specifically address the 1976 entrance and 1978 separation audiograms showing a decrease in hearing acuity at 500Hz and 1000Hz for the left ear from entrance to separation and whether this constitutes a significant threshold shift.  S/he should also address the Veteran's first period of service and the 1976 finding of hearing loss at 6000Hz, less than two years after his separation from that first period.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above actions, the Veteran's claim for service connection for bilateral hearing loss should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


